Citation Nr: 0403663	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision by the Washington, D.C. Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2003, a hearing before the undersigned Veterans Law 
Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.

The evidence of record, including a statement received from 
the veteran in November 2003, raises the issue of entitlement 
to service connection for dental disability.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claim 
for service connection nor has it adequately informed the 
veteran of the proper time frame in which he may submit such 
evidence.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. 

The veteran testified during a July 2003 hearing the claims 
files do not include all his records of medical treatment 
during service.  Specifically, the veteran testified that 
although the records of his initial treatment for left leg 
disability at Nurnberg Army Hospital in May 1979 are of 
record, subsequent records of follow-up treatment have not 
been obtained.  The RO should request these records.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Furthermore, in October 2003, the veteran provided a signed 
VA Form 21-4142, Authorization and Consent, in order for the 
RO to obtain his medical records from Essex City Hospital in 
Newark, New Jersey.  The RO should request these medical 
records notwithstanding any individual efforts the veteran 
may have taken to obtain such records.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should arrange for an 
exhaustive search for all service medical 
records during the veteran's period of 
service, particularly those that may have 
been prepared at the Army Hospital in 
Nurnberg, Germany in 1979.  The efforts 
to obtain such records should be 
documented.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, medical records from Essex 
City Hospital for which a release has 
already been provided).

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified. 

4.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence. 

5.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations.

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


